EXHIBIT 10.1

 

Amendment No. 1 to

SHARE EXCHANGE AGREEMENT

Dated as of May 3, 2017

 

This Amendment No. 1 to Share Exchange Agreement (this “Amendment”) is entered
into as of the date first set forth above by and between (i) Turbine Truck
Engines, Inc., a Nevada corporation (the “Company”); (ii) Novo Healthnet
Limited, a limited company incorporated under the Laws (as defined below) of the
Province of Ontario, Canada (“NHL”), (iii) ALMC-ASAP Holdings Inc., an Ontario,
Canada corporation (“ALMC”); (iv) Michael Gaynor Family Trust, a trust organized
under the laws of Ontario, Canada (the “MGFT”); (v) 1218814 Ontario Inc., an
Ontario, Canada corporation (“1218814”) and (vi) Michael Gaynor Physiotherapy
Professional Corp., an Ontario, Canada Professional corporation (“MGPP, and
together with ALMC, MGFT and 1218814, the “NHL Shareholders”). Each of NHL and
the NHL Shareholders may be referred to collectively herein as the “NHL Parties”
and separately as an “NHL Party.” Each of the Company and each NHL Party may be
referred to herein collectively as the “Parties” and separately as a “Party.”

 

WHEREAS, the Parties are parties to that certain Share Exchange Agreement dated
as of April 25, 2017 (the “Original Agreement”); and

 

WHEREAS, the Parties now desire to amend the Original Agreement as set forth
herein;

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:

 



1.

Definitions. Defined terms used herein without definition shall have the meaning
given them in the Original Agreement.

 

 

2.

Amendment.



 



 

(a) Section 2.01(d) of the Original Agreement is hereby amended in its entirety
to provide as follows: “Upon the completion of the Exchange, the NHL
Shareholders will own 167,797,406 restricted shares of Company Common Stock,
representing 85% of the total outstanding shares of Company Common Stock,
calculated including all granted and issued options or warrants to acquire the
Company Common Stock as of the Effective Date, and including the Compensation
Shares as described in Section 2.02(c), but excluding the Offering Shares as
described in Section 2.02(a).

 

 

 

 

(b) Section 2.02(b) of the Original Agreement is hereby amended in its entirety
to provide as follows: “[Intentionally Omitted].”

 

 

 

 

(c) Section 2.02(c) of the Original Agreement is hereby amended in its entirety
to provide as follows: “The Parties acknowledge and agree that the Company shall
issue up to an additional 1,250,000 shares of Company Common Stock prior to the
Closing, as payments to certain directors, officers, employees or consultants of
the Company (the “Compensation Shares”).”

 

 

 

 

(d) Section 2.02(d) of the Original Agreement is hereby amended in its entirety
to provide as follows: “The Offering Shares shall not be included for purposes
of any calculations or otherwise hereunder as issued, outstanding or issuable
shares of Company Common Stock, for issuance of the Exchange Shares or
otherwise, but the Compensation Shares have been included for purposes of
calculating the Exchange Shares to be issued to the NHL Shareholders for the
purposes of herein.”



 



  1

   



 



 

(e) Section 4.02 of the Original Agreement is hereby amended in its entirety to
provide as follows: “Capitalization. There are currently 22,751,307 shares of
Company Common Stock issued and outstanding, and stock options and warrants that
are issued and granted as of the Effective Date to acquire an additional
5,610,000 shares of Company Common Stock. The Parties acknowledge and agree that
the Compensation Shares shall be issued prior to the Closing Date, for a total
of 29,611,307 shares of Company Common Stock that will be issued or issuable as
of the Closing Date. Upon completion of the issuance of 167,797,406 shares of
the Company Common Stock to NHL Shareholders, there will be a total of
197,408,713 shares of Company Common Stock issued and outstanding or issuable,
without consideration of the Offering Shares. At Closing, the Company’s
authorized capitalization will consist of (a) 499,000,000 shares of common
stock, par value $0.001 per share (“the Company Common Stock”), of which
197,408,713 shares will be issued and outstanding or issuable, and (b) 1,000,000
shares of preferred stock, par value $0.001 per share (“Preferred Stock”), none
of which are issued and outstanding and all of which are undesignated. All
issued and outstanding shares are legally issued, fully paid, and non-assessable
and not issued in violation of the preemptive or other rights of any person.

 

 

 

 

(f) The third paragraph of Schedule 4 to the Original Agreement (the Company
Disclosure Schedule) is hereby amended in its entirety to provide as follows:
“The Company is currently undertaking the offering as set forth in Section
2.02(a), and may issue shares of Company Common Stock related thereto, and shall
issue the Compensation Shares as set forth in Section 2.02(c).”



 



3.

Miscellaneous.



 



 

(a) Other than as amended herein, the Original Agreement shall remain in full
force and effect.

 

 

 

 

(b) This Amendment shall be governed by, enforced, and construed under and in
accordance with the Laws of the State of Nevada, without giving effect to the
principles of conflicts of law thereunder. Each of the Parties (a) irrevocably
consents and agrees that any legal or equitable action or proceedings arising
under or in connection with this Amendment shall be brought exclusively in the
state or federal courts of the United States with jurisdiction in Palm Beach
County, Florida. By execution and delivery of this Amendment, each Party hereto
irrevocably submits to and accepts, with respect to any such action or
proceeding, generally and unconditionally, the jurisdiction of the aforesaid
courts, and irrevocably waives any and all rights such Party may now or
hereafter have to object to such jurisdiction.

 

 

 

 

(c) The headings contained in this Amendment are intended solely for convenience
and shall not affect the rights of the Parties.

 

 

 

 

(d) This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original and all of which taken together shall be but a single
instrument. The execution and delivery of a facsimile or other electronic
transmission of a signature to this Amendment shall constitute delivery of an
executed original and shall be binding upon the person whose signature appears
on the transmitted copy.



 

[Signatures Appear on Following Page]

 



  2

   



 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first-above written.

 

 

Turbine Truck Engines, Inc.

        By: /s/ Enzo Cirillo

 

Name:

Vincenzo Cirillo     Title: Interim Chief Executive Officer  



 



 

Novo Healthnet Limited

        By: /s/ Amanda Dalcourt

 

Name:

Amanda Dalcourt     Title: Chief Executive Officer  



 



 

ALMC-ASAP Holdings Inc.

        By: /s/ Robert Mattachione

 

Name:

Robert Mattacchione     Title: President  



 



 

Michael Gaynor Family Trust

        By: /s/ Michael Gaynor

 

Name:

Michael Gaynor     Title: Trustee  



 

 

1218814 Ontario Inc.

        By: /s/ Amanda Dalcourt

 

Name:

Amanda Dalcourt     Title: President  



 



 

Michael Gaynor Physiotherapy Professional Corp

        By: /s/ Michael Gaynor

 

Name:

Michael Gaynor     Title: President  



 

 



3



 